                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOIL THE DISTitICT OF DEI,AWAItE


In re:                                                                   Chapter 11

PES HOLDINGS,LLC,et al.,~                                                Case No. 19-11626(KG))
                                                                           (Jointly Administered)
                                   Debtors.                              Objection Deadline: September 11,2019 at 4:00 p.m.


     DECLARATION OF DISINTERESTEDNESS OF BUCHANAN INGERSOLL &
    ROOI~IEY PC PUItSUA1~1T TO Tg-IE ORDER (I) AUTHORIZII~IG THE DEBTORS
       TO RETAIN AND COMPENSATE PROFESSIONALS UTILIZED IN THE
    ORDINARY COURSE OF BUSINESS AND (II) GRANTING RELATED RELIEF


I, ALAN MICHAEL SELTZER, declare under penalty of perjury:

         1.       I am an Attorney of Buchanan Ingersoll &Rooney PC located at 50 S. 16th

Street, Philadelphia, PA 19102-2555 (the "Firm" .

         2.      PE5 Holdings, LLC and certain of its affiliates, as debtors and debtors in

possession (collectively, the "Debtors"), have requested that the Firm provide legal and

regulatory services to the Debtors. Specifically, the Debtors have requested that the Firm

continue to represent them as real estate counsel, in relation to certain local law matters, as well

as in regulatory proceedings at the state and local level with respect to issues arising from

modifications to the operation of certain counterparties' pipeline facilities in Pennsylvania. The

Firm has consented to provide such services.

         3.      The Firm may have performed services in the past, may currently perform

services, and may perform services in the future in matters unrelated to these chapter 11 cases for


~ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0071); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors'
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
persons that are parties in interest in the Debtors' chapter 11 cases. The Firm, however, does not

perform services for any such person in connection with these chapter 11 cases, or have any

reiaiia~isl~i~, wi~~i ~~y   s~~r~ pers~r~, their attorneys, a: a~ca~zntant~ that ~~~ot.~.l~ 1~~ ~dv~?'se t~ the
Debtors or their estates. Notwithstanding the foregoing, others in the Firm represent The

Huntington National Bank in connection with its status as a participant in the Debtor's debtor-in-

possession financing facility. However, the Firm does not represent the Agent of that facility.

        4.       As part of its customary practice, the Firm is retained in cases, proceedings, and

transactions involving many different parties, some of whom may represent or be employed by

the Debtors, claimants, and parties in interest in these chapter 11 cases.

        5.       Neither I nor any principal, partner, shareholder, director, officer, etc. of, or

professional employed by, the Firm has agreed to share or will share any portion of the

compensation to be received from the Debtors with any other person other than the principal and

regular employees of the Firm.

        6.       Neither I nor any principal, partner, director, officer, of, or professional employed

by, the Firm, insofar as I have been able to ascertain, holds ar represents any interest adverse to

the Debtors or their estates with respect to the matters) upon which the Firm is to be employed.

         7.      The Debtors owe the Firrri $23,380.OQ fax prepetition services, the payment of

which is subject to limitations contained in title 11 of the United States Code, 11 U.S.C. §§ 101-

1532.

         8.      As of the Petition Date, which was the date on which the Debtors commenced

these chapter 11 cases, the Firm was not a party to an agreement for indemnification with certain

of the Debtors.




                                                        2
       9.      The Firm is conducting further inquiries regarding its retention by any creditors of

the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

~rr~plcy;r;~nt, if the Firer. Jhoal~' di~eQver any facts bearing   ~JI: t~?€ ?7?a~t~rc   ~t~s~ribe~i h~r~in, the

Firm will supplement the information contained in this Declaration.

        Pursuant to 28 U.5.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Date: August 28, 2019                                  ~„~~                  ~~           n .
                                                                                         ~.Lt./l~
                                                 ALAN MICHAEL SELTZER




                                                   3
